Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-10 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 recites the limitation "the first control unit" on page 18, line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
	Claims 1-10 are allowable over the prior of records.
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claim 1 is allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the 

Conclusion
7.	All claims are rejected.
8.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Neupartl et al. (US No. 9,104,190) disclose a safety module for an automation device.
Schmidt et al. (US No. 8,509,927) disclose a control system for controlling safety-critical processes.
Myer-Grafe et al. (US No. 7,802,150) disclose an ensuring maximum reaction times in complex or distributed safe and/or nonsafe systems.
Hauf et al. (US No. 7,783,915) disclose an automation system and a method and input/output assembly therefor.
Muneta et al. (US No. 7,472,106) disclose a safety network system and safety slave.
Heckel et al. (US No. 6,532,508) disclose a control system for controlling safety-critical processes.
Neupartl et al. (US Pub No. 2012/0296446) disclose a control system for controlling safety-critical and non-safety-critical processes.
Esch et al. (US Pub No. 2005/0149207) disclose a control system.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186
	
.